Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Justices of the Supreme Court, Dutchess County, to sign the petitioner’s order to show cause in a separate proceeding pur*345suant to CPLR article 78 to enjoin the enforcement of certain orders of the Family Court, Dutchess County, and application by the petitioner for leave to prosecute the instant proceeding as a poor person.
Motion by the respondent Justice Ralph A. Beisner to dismiss the proceeding on the ground that the proceeding was not properly commenced.
Ordered that the application for poor person relief is denied (see, CPLR 1101); and it is further,
Ordered that the motion to dismiss the proceeding is granted; and it is further,
Adjudged that the proceeding is dismissed, without costs or disbursements.
The petitioner failed to properly commence the proceeding. Bracken, J. P., Copertino, Altman and Krausman, JJ., concur.